UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-KSB (Mark One) ý ANNUAL REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF1934 For the fiscal year ended March 31, or o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF1934 For the transition period fromto COMMISSION FILE NUMBER: 000-1084047 INNOVATIVE SOFTWARE TECHNOLOGIES, INC. (EXACT NAME OF SMALL BUSINESS ISSUER AS SPECIFIED IN ITS CHARTER) DELAWARE 95-4691878 (State or Other Jurisdiction of Incorporation or Organization (I.R.S. Employer Identification No.) 911 Ranch Road 620 North Suite 204, Austin, Texas 78734 (Address of Principal Executive Offices) (Zip Code) (813) 387 - (Registrant's Telephone Number, Including Area Code) Securities registered pursuant to Section12(b) of the Act: Title of each class: Name of each exchange on which registered: Common Stock, par value $0.001 per share The NASDAQ Capital Market Securities registered pursuant to Section12(b) of the Act: None Securities registered pursuant to Section12(g) of the Act: Common Stock, $.001 par value (Title of Class) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.Yes x Noo Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K is not contained herein, and will not be contained, to the best of the registrant's knowledge, in definitive proxy or information statements incorporated by reference in PartIII of the Form10-K or any amendment to the Form10-K. o. Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yeso Nox State issuer's revenues for its most recent fiscal year: $216,583 The aggregate market value of the voting and non-voting common stock held by non-affiliates of the registrant as of July 2, 2008 was approximately $2,050,279. The registrant had issued and outstanding 102,513,929shares of its common stock on July 2, 2008. Table of Contents TABLE OF CONTENTS PART I ITEM 1. DESCRIPTION OF BUSINESS 3 ITEM 2. PROPERTIES 7 ITEM 3. LEGAL PROCEEDINGS 7 ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 7 PART II ITEM 5. MARKET FOR REGISTRANT'S COMMON EQUITY AND RELATED STOCKHOLDER MATTERS 8 ITEM 6 MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 10 ITEM 7. FINANCIAL STATEMENTS 16 ITEM 8. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 33 ITEM 8A. CONTROLS AND PROCEDURES 34 PART III ITEM 9. DIRECTORS AND EXECUTIVE OFFICERS, PROMOTORS AND CONTROL PERSONS; COMPLIANCE WITH SECTION 16(a) OF THE EXCHANGE ACT 35 ITEM 10. EXECUTIVE COMPENSATION 36 ITEM 11. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 38 ITEM 12. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 39 ITEM 13. EXHIBITS, FINANCIAL STATEMENT SCHEDULES, AND REPORTS ON FORM 8-K 40 ITEM 14. PRINCIPAL ACCOUNTANT FEES AND SERVICES 40 SIGNATURES 41 EXHIBIT INDEX 42 CAUTIONARY STATEMENTS ABOUT FORWARD LOOKING INFORMATION AND STATEMENTS Statements in this annual report may be "forward-looking statements." Forward-looking statements include, but are not limited to, statements that express our intentions, beliefs, expectations, strategies, predictions or any other statements relating to our future activities or other future events or conditions. These statements are based on current expectations, estimates and projections about our business based, in part, on assumptions made by management. These statements are not guarantees of future performance and involve risks, uncertainties and assumptions that are difficult to predict.
